Citation Nr: 1038268	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  00-08 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include major depression, schizophrenia, and 
posttraumatic stress disorder.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.

3.  Entitlement to service connection for vertigo, to include as 
secondary to bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran had service in the Puerto Rico Army National Guard, 
including a period of active duty for training from October 1977 
to March 1978.  He also had the following verified periods of 
active duty for training:  July 2, 1978, to July 16, 1978; July 
22, 1979, to August 5, 1979; June 7, 1980, to June 21, 1980; June 
27, 1981, to July 11, 1981; August 10, 1981, to August 11, 1981; 
and July 3, 1982, to July 18, 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 1998 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision, which denied service 
connection for a psychiatric disability, and a February 2009 
rating decision, which denied a compensable rating for hearing 
loss and service connection for vertigo.

In March 2001 and December 2003, the Board remanded the Veteran's 
psychiatric claim for additional development.  Then, in a 
September 2006 decision, the Board denied that claim.  The 
Veteran appealed the Board decision to the United States Court of 
Appeals for Veterans Claims.  In a June 2009 Memorandum Decision, 
the Court vacated the Board's denial of the Veteran's psychiatric 
claim and remanded that issue to the Board for readjudication.

The Board recognizes that the RO initially characterized the 
first issue on appeal as service connection for schizophrenia, 
undifferentiated type.  While that matter was pending before the 
Court, the Veteran filed an additional claim for service 
connection for schizophrenia, which the RO construed as a new and 
material evidence claim.  He also submitted a separate claim for 
service connection for depression.  Those claims were denied in 
the February 2009 rating decision that also denied the hearing 
loss and vertigo claims.  However, claims for service connection 
for one psychiatric disability encompass claims for service 
connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds 
that the Veteran's most recent schizophrenia and depression 
claims are encompassed within his initial psychiatric claim.  
Moreover, as the Court has now vacated the Board's denial of that 
initial claim, the RO's February 2009 decision is effectively 
vacated as well with respect to his subsequent schizophrenia and 
depression claims.  Smith v. Brown, 10 Vet. App. 330, (1997); 
Yoma v. Brown, 8 Vet. App. 298 (1995); Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994); 38 C.F.R. § 20.1104 (2009) (RO decisions are 
subsumed in the decision by the Board).  Furthermore, in light of 
the evidence of record showing diagnoses and treatment for 
multiple psychiatric disorders, including schizophrenia, major 
depression, and posttraumatic stress disorder (PTSD), the Board 
finds that the first issue on appeal is most accurately 
characterized as reflected on the title page of this decision.  

As a final introductory matter, the Board observes that the 
Veteran has been awarded Social Security Administration (SSA) 
disability benefits due, in part, to his psychiatric problems.  
The Veteran is not currently service-connected for a psychiatric 
disability.  Nevertheless, in light of the actions taken below, 
the Board interprets the Veteran's assertions as raising an 
implicit claim of entitlement to a total disability rating based 
on individual unemployability due to a service-connected 
disability (TDIU).  Additionally, the record reflects that the 
Veteran has attributed his current back problems to an injury 
precipitated by his service-connected hearing disabilities.  The 
Board interprets the Veteran's assertions in this regard as an 
implicit claim for service connection for a back disability, to 
include as secondary to his hearing loss and tinnitus.  As the 
Veteran's TDIU and service connection for a back disability 
claims have not been developed for appellate review, they are 
referred to the RO for appropriate action. 

The appeal is REMANDED to the RO.


REMAND

Although the Board regrets the additional delay in this long-
pending appeal, further development is needed prior to the 
disposition of the Veteran's service connection and increased 
rating claims.

First, with respect to the Veteran's claim for service connection 
for a psychiatric disability, VA considers diagnoses of mental 
disorders in accordance with the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV).  The DSM-IV criteria 
for a diagnosis of PTSD include: A) exposure to a traumatic 
event; B) the traumatic event is persistently experienced in one 
or more ways; C) persistent avoidance of stimuli associated with 
the trauma and numbing of general responsiveness is indicated by 
at least three of seven symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five symptoms; 
E) the duration of the disturbance must be more than one month; 
and F) the disturbance causes clinically significant distress or 
impairment in social, occupational, or other important areas of 
functioning.  38 C.F.R. § 4.125(a) (2009).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).

VA recently amended its regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing in-service stressors.  75 
Fed. Reg. 39843 (July 13, 2010).  The amendments, which took 
effect July 13, 2010, redesignated current paragraphs (f)(3) and 
(f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), 
respectively, and added a new paragraph (f)(3) that reads as 
follows: 

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is 
the elimination of the requirement for corroborating evidence of 
a claimed in-service stressor if it is related to the Veteran's 
fear of hostile military or terrorist activity.  In place of 
corroborating any reported stressor, a medical opinion must 
instead be obtained from a VA, or a VA contracted, psychiatrist 
or psychologist.  

Additionally, the Board observes that service connection cannot 
be established for a disability resulting from willful misconduct 
or the primary abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 
1131 (West 2002); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  Willful misconduct is defined as an act involving 
conscious wrongdoing or a known prohibited action, and alcohol 
and drug abuse are, by statute, deemed to be willful misconduct.  
Libertine v. Brown, 9 Vet. App. 521 (1996); 38 C.F.R. §§ 3.1(n), 
3.301 (2009).  For that reason, a grant of service connection is 
precluded for any abuse of alcohol and drugs during service, and 
for any disorder that is due to the abuse of alcohol or drugs.  

The Veteran asserts that his current psychiatric problems were 
caused or aggravated by his service-connected tinnitus and 
hearing loss, or are otherwise related to a period of qualifying 
active service.  He alleges that, after injuring his left ear 
drum while on active duty training in 1978, he began to 
experience a "siren-like" ringing in that ear, which caused him 
to become irritable and develop problems relating to people 
because he thought they were talking about him.  The Veteran 
further contends that, after leaving the military, his mental 
health worsened to the point that he suffered a breakdown, which 
cost him his civilian job, and that he has continued to 
experience psychiatric problems on an ongoing basis.

The Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication process.  
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). 
Accordingly, the Board will consider whether service connection 
for a psychiatric disability is warranted on a direct basis or as 
secondary to the Veteran's service-connected hearing loss and 
tinnitus. 

The Veteran's National Guard service medical records corroborate 
his account of an in-service left ear injury, which resulted in 
hearing loss that qualified as disabling under VA standards.  38 
C.F.R. § 3.385 (2009).  However, those records are negative for 
any complaints or clinical findings of psychiatric problems 
related to that left ear injury or to any other aspect of his 
qualifying active service.  

The Veteran's post-service medical records show that, beginning 
in October 1992, he sought treatment from a private psychiatrist, 
who diagnosed him with major depression with paranoia and PTSD 
components.  Then, in September 1993, the Veteran suffered a low 
back injury while working at a power plant.  That injury was 
referenced in a November 1994 private medical report, which 
indicated that the Veteran was experiencing symptoms of 
depression, psychomotor retardation, loss of interest in 
gratifying activities, insomnia, anxiety, tearfulness, and 
irritability.  The November 1994 report also noted that the 
Veteran was receiving outpatient psychiatric treatment and 
medication for adjustment disorder with depression.

Subsequent medical records show that, from January 1995 to March 
1995, the Veteran was hospitalized at an inpatient psychiatric 
facility, where he was again diagnosed with adjustment disorder 
with depressed mood.  In April 1995, he sought additional 
outpatient treatment for depression, which he reported having 
experienced since the late 1980s.  At that time, the Veteran 
acknowledged that he had previously taken anti-depressive 
medication and tranquilizers , but had suspended that treatment 
in the early 1990s after his symptoms improved.  He further 
stated that his depression had returned in the wake of his recent 
low back injury.  Based on the Veteran's statements and a 
clinical examination, his private treating provider assessed him 
with obsessive compulsive personality disorder and severe hearing 
loss.  However, the examiner did not relate those two conditions 
or otherwise render an opinion as to the etiology of the 
Veteran's psychiatric problems.

One month later, in May 1995, the Veteran was readmitted to an 
inpatient psychiatric facility, where he was treated for 
recurrent major depression.  Following his discharge in June 
1995, he continued to receive treatment for mental health 
problems from both private and VA medical providers.  Although 
most of that treatment was rendered on an outpatient basis, it 
also included a six-month period of hospitalization at a VA 
medical facility where, from July 1997 to January 1998, the 
Veteran was diagnosed with and treated for chronic schizophrenia, 
undifferentiated type, and depression, not otherwise specified.

The Veteran underwent an August 2000 private psychiatric 
examination in which he reported a family history of mental 
instability, most notably in the case of his father who had 
committed suicide.  However, the Veteran stated that his own 
irritability and psychiatric symptoms had been triggered by the 
hearing problems he developed in service.  He further stated that 
his psychiatric symptoms had been aggravated by a 1989 back 
injury, incurred at his civilian employer, which he also 
attributed to his hearing loss and tinnitus.  The Veteran claimed 
that he had fallen after his coworkers had taunted him about his 
intolerance of loud noises.  He did not specifically mention the 
subsequent civilian back injury, noted in his private medical 
records, but indicated that his back problems and depression had 
worsened over time to the point that he could no longer work.  
Clinical examination was found to support a diagnosis of major 
depression with paranoia and PTSD components in accordance with 
the Diagnostic and Statistical Manual of Mental Disorders 4th 
Edition (DSM-IV).  Additionally, the Veteran was assigned a 
Global Assessment and Functioning score of 40-50, reflecting 
moderately severe psychiatric symptoms.  

Based on the results of the clinical examination, interviews with 
the Veteran and his spouse, and a review of private and VA 
psychiatric records, the private psychiatrist opined that the 
Veteran's current psychiatric disorders were related to his 
service-connected hearing problems.  Specifically, the private 
examiner indicated that the ear injury incurred during active 
duty training, combined with the ensuing hearing loss and 
tinnitus, had directly caused "the emotional condition that was 
later aggravated by [the civilian back injury], which, in itself, 
was directly related to the [Veteran's hearing problems]."  That 
examiner added that "there is no evidence of record to show that 
[the Veteran's] emotional condition had another origin."

In addition to relating the Veteran's psychiatric disorders to 
his service, the private examiner opined that those disorders, in 
tandem with his back disability, rendered him unemployable.  That 
opinion formed the basis of a December 2000 Social Security 
Administration (SSA) decision awarding the Veteran disability 
benefits, effective April 13, 1995, due to major depression and 
back disorders.  

The record thereafter shows that the Veteran was afforded a June 
2004 VA examination in which he complained of chronic psychiatric 
problems arising from his service-connected hearing disabilities.  
The June 2004 VA examiner noted, but did not elaborate on the 
Veteran's complaints.  Additionally, the VA examiner noted that 
he had reviewed the Veteran's claims folder, including the August 
2000 private examiner's report and an October 1995 determination 
from the Veteran's former employer indicating that his emotional 
problems developed in the wake of his back injury.  

Following a clinical evaluation, the June 2004 VA examiner 
diagnosed the Veteran with dysthymia, but indicated that his 
current psychiatric problems were unrelated to his service-
connected hearing disabilities or any to other aspect of his 
active service.  As a rationale for that opinion, the examiner 
referenced the October 1995 employer's determination and other 
clinical evidence showing treatment for psychiatric problems 
following the September 1993 civilian back injury.  
Significantly, the June 2004 VA examiner did not address the 
private medical records showing treatment for psychiatric 
problems prior to September 1993.  Nor did that VA examiner 
reconcile his findings with the August 2000 private examiner's 
opinion and the Veteran's lay statements regarding a nexus 
between his current psychiatric disorders and his in-service ear 
injury and service-connected hearing and tinnitus disabilities.

Subsequent VA medical records show that the Veteran has sought 
periodic treatment for depression and other mental health 
problems.  In August 2007, he was treated at a VA inpatient 
facility for acute depression, with suicidal ideation, and 
alcohol and benzodiazepine abuse.  

The Veteran was afforded a follow-up VA examination in August 
2008 in which his history of psychiatric complaints and substance 
abuse was noted.  Following a clinical examination, the VA 
examiner diagnosed the Veteran with recurrent major depression 
but determined that he did not meet the DSM-IV criteria for 
schizophrenia, PTSD, or any other psychiatric disorder.  
Additionally, that VA examiner opined that the Veteran's 
psychiatric problems were all attributable to his history of 
chronic substance abuse.  However, no rationale was given for 
that assessment.  Moreover, while the VA examiner indicated that 
he had reviewed the claims folder, he did not address the 
opinions of the August 2000 and June 2004 examiners or the lay 
assertions of the Veteran regarding the etiology of his 
psychiatric problems.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for requirement that evidence indicate 
that claimed disability may be associated with in-service 
injuries for purposes of obtaining VA examination).

In this case, while the Veteran has already undergone VA 
examinations with respect to his claim, no clear etiology of any 
psychiatric disorder has been established.  As the Court observed 
in its June 2009 Order, the June 2004 VA examiner's negative 
nexus opinion, while ostensibly predicated on a review of the 
claims folder, did not address the findings of the August 2000 
private examiner regarding a relationship between the Veteran's 
psychiatric problems and his in-service left ear injury and 
service-connected hearing disabilities.  Nor did that June 2004 
VA examiner's opinion consider the lay evidence, provided by the 
Veteran and his wife, which reflected a history of chronic 
psychiatric problems dating back to his line-of-duty injury and 
persisting concurrently with his service-connected hearing loss 
and tinnitus.  In failing to address such lay evidence regarding 
a continuity of symptomatology, that June 2004 VA examiner's 
opinion is, as noted by the Court, inadequate for the purposes of 
adjudicating the Veteran's claim.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (examination was inadequate where examiner did not 
comment on the Veteran's report of in-service injury and relied 
on lack of evidence in service medical records to provide a 
negative opinion).  

Similarly, in relating the Veteran's psychiatric symptoms to his 
substance abuse, the August 2008 VA examiner did not address any 
of the prior medical opinion and lay evidence developed in 
support of the claim.  Thus, that August 2008 VA examiner's 
opinion is also inadequate for adjudication purposes.

The Board recognizes that the August 2000 private examiner's 
opinion suggests a nexus between his psychiatric disorders and 
his service-connected hearing problems.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Although that opinion was not based on a 
review of the entire record, the Board is mindful that claims 
folder review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for 
private medical opinions, and a private medical opinion may not 
be discounted solely because the opining clinician did not 
conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  Additionally, as indicated in the June 2009 Court 
Order, the private examiner's reliance on statements from the 
Veteran and his spouse is not a sufficient basis, in and of 
itself, to disregard that examiner's opinion.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  Nevertheless, the Board 
considers it significant that the private examiner's opinion 
predated and, thus, did not consider the negative nexus opinions 
provided by the June 2004 and August 2008 VA examiners or the 
other evidence of record weighing against his claim.  
Accordingly, the Board finds that the August 2000 private 
examiner's opinion, standing alone, cannot serve as a basis of 
granting service connection.  To ensure a thorough examination 
and evaluation, the Veteran's disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2009).  

In light of the inadequacies inherent in the aforementioned 
private and VA examinations, the Board finds that an additional 
VA examination and etiological opinion, supported by a complete 
review of the claims folder, is needed in order to fully and 
fairly assess the merits of the Veteran's claim.  The new VA 
opinion should reconcile the conflicting findings of the August 
2000, June 2004, and August 2008 examiners.  Additionally, the 
new VA opinion should expressly address the statements of the 
Veteran and his wife regarding his current psychiatric symptoms, 
which are capable of lay observation.   Barr v. Nicholson, 21 
Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (2006).  That VA opinion should also 
address the lay evidence regarding a continuity of psychiatric 
problems that have persisted since the Veteran's line-of-duty ear 
injury in combination with his service-connected hearing loss and 
tinnitus.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Moreover, while the record shows that the Veteran has been 
treated for symptoms of PTSD, a definitive diagnosis has not been 
rendered.  Consequently, it remains unclear to the Board whether 
the Veteran meets the DSM-IV criteria for PTSD and, if so, 
whether that diagnosis is based on one or more specific in-
service stressors.  Accordingly, the Board finds that a VA 
examination and opinion conducted in accordance with the revised 
PTSD regulations, noted above, is necessary in order to fairly 
decide the merits of the Veteran's claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

Furthermore, in light of the VA medical records showing extensive 
treatment for alcohol and drug addiction and the August 2008 VA 
opinion relating the Veteran's mental health problems to his 
history of substance abuse, the Board finds that, on remand, the 
VA examiner should expressly indicate whether any current 
psychiatric disability was caused or aggravated by any aspect of 
the Veteran's qualifying active service that did not involve 
substance abuse.  38 C.F.R. §§ 3.1(n), 3.301 (2009).  

Additionally, VA medical records appear to be outstanding.  The 
record shows that, as of February 2009, the Veteran was receiving 
regular VA mental health treatment for depression and related 
psychiatric symptoms.  However, no subsequent VA medical records 
have been associated with his claims folder.  Because it appears 
that there may be outstanding VA medical records dated after 
February 2009 that may contain information pertinent to the 
Veteran's claim, the Board finds that efforts to obtain those 
records should be made on remand.  38 C.F.R. § 3.159(c)(2) 
(2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, a review of the record shows that the Veteran filed a 
timely notice of disagreement with respect to the RO's February 
2009 denials of his claims for a compensable rating for hearing 
loss and service connection for vertigo.  However, it does not 
appear from a review of the claims folder that the Veteran has 
been issued a statement of the case with respect to those issues.  
Where a notice of disagreement has been timely filed with regard 
to an issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Therefore, the Board finds that a remand is necessary 
for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following actions:
  
1.  Issue a statement of the case that 
addresses the Veteran's claims for a 
compensable rating for hearing loss and service 
connection for vertigo, to include as secondary 
to his service-connected hearing loss and 
tinnitus.  Inform the Veteran of his appeal 
rights and that he must perfect an appeal if he 
desires appellate review of those issues.

2.  Obtain and associate with the claims folder 
all medical records from the VA Medical Center 
in San Juan, Puerto Rico, dated from February 
2009 to the present.

3.  After the above development has been 
completed, schedule the Veteran for a VA 
examination with an examiner who has not 
previously examined him to determine the nature 
and etiology of any current psychiatric 
disability.  The claims folder should be reviewed 
by the examiner and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to reconcile 
the opinion with all other pertinent evidence of 
record, including (1) the August 2000 private 
examiner's opinion indicating that the Veteran 
suffers from major depression, with paranoia and 
PTSD components, which is are directly related to 
his service-connected hearing loss and tinnitus, 
and (2) the countervailing findings of the June 
2004 and August 2008 VA examiners, indicating 
that the Veteran's psychiatric problems are the 
result of his nonservice-connected back 
disability and substance abuse.  The VA examiner 
should also address the Veteran's National Guard 
service medical records, which show that he was 
treated for a left ear injury while on active 
duty training, and his post-service VA and 
private medical records, which show treatment for 
multiple psychiatric disorders, including 
recurrent major depression with PTSD components.  
Additionally, the VA examiner should consider the 
lay evidence the Veteran has submitted regarding 
a continuity of symptomatology of psychiatric 
problems since his line-of-duty ear injury and 
his assertions that his current psychiatric 
problems are related to his service-connected 
hearing loss and tinnitus.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).  The VA examiner's 
opinion should specifically address the 
following: 

a)  Diagnose all current psychiatric 
disabilities.

b)  Provide a full multi-axial diagnosis 
and specifically state whether or not each 
criterion for a diagnosis of PTSD is met 
pursuant to the Diagnostic and Statistic 
Manual of Mental Disorders, Fourth Edition 
(DSM- IV).

c)  If a diagnosis of PTSD is warranted, 
indicate the specific claimed in-service 
stressor or stressors upon which that 
diagnosis is based and state whether each 
stressor is related to the Veteran's fear 
of hostile military or terrorist activity.  

d)  Discuss whether it is at least as 
likely as not (50 percent or more 
probability) that any other currently 
diagnosed psychiatric disability, including 
major depression and schizophrenia, but 
excluding drug or alcohol abuse, was caused 
or aggravated by the Veteran's service-
connected bilateral hearing loss or 
tinnitus.  

e)  Discuss whether it is at least as 
likely as not (50 percent or more 
probability) that any other currently 
diagnosed psychiatric disability, including 
major depression or schizophrenia, but 
excluding drug or alcohol abuse, was caused 
or aggravated by the Veteran's in-service 
ear injury.

f)  Discuss whether it is at least as 
likely as not (50 percent or more 
probability) that any other currently 
diagnosed psychiatric disability, including 
major depression or schizophrenia, but 
excluding drug or alcohol abuse, was 
otherwise caused or aggravated beyond its 
natural progression during any period of 
service, to specifically exclude any in-
service substance abuse.

(g)  Discuss whether it is it more likely 
(more than 50 percent probability) that any 
psychiatric disorder is the result of abuse 
of alcohol or drugs.

4.  Then, readjudicate the claim remaining on 
appeal.  If the decision remains adverse to the 
Veteran, issue a supplemental statement of the 
case and allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

